PER CURIAM.
This is an, appeal from a Final Judgment in a quiet title suit. The issue is whether or not Dorothy Randolph is a child of Ellis McCullough.
Dorothy Randolph was the daughter of Lula Moment. At the time of Dorothy Randolph’s birth Lula Moment was married to one Ira Moment. There is some indication that later on in life Ellis McCullough *130claimed to be the father of Dorothy Randolph and so designated in writing on at least one occasion.
There is conflicting evidence upon which the trial judge could find the actual paternity of Dorothy Randolph. In his Judgment the trial judge found that Dorothy Randolph’s father was Ira Moment. On appeal this court does not substitute its findings of fact when there is competent substantial evidence to support the trial judge’s findings.
The Judgment is, therefore, AFFIRMED.
BOYER, C. J., McCORD, J., and MCDONALD, PARKER LEE, Associate Judge, concur.